Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
                                                           Reasons for Allowance
Claims 1-11 are now allowed over the prior art because the prior art of record including US 6307943 as the closest prior art, which is directed to a similar subject matter of the claimed invention (see Figs. 6A and 6B), however, there is at least a difference between the closest prior art and the amended claim 1 is that the closest prior art fails to include the claimed features comprising: the sound guiding portion includes a deforming portion, the sound output hole of the sound guiding portion is fixed at an entrance of an external auditory meatus, by the holding portion so as not to enter into the ear canal, the sound output hole does not enter into the ear canal based on a deformation of the deforming portion," as recited in amended independent claim 1.  Other references of the record are directed to a similar concept of the claimed invention, but none of them teaches nor fairly suggests any feature or obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as now recited in claim 1.   Therefore, claim 1 is allowed over the prior art of record, and claims 2-10 are also allowed over the prior art of record with their base claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/
 Primary Examiner, Art Unit 2688